DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the geometric surface-area of an individual cross0sectional surface-area having a curved border must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 12 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 19, applicant should clarify the structure and/or arrangement of the core structure intended by “wherein at least one of the individual cross-sectional surface-area has the geometry of a geometric surface-area having a curved border.”  Claims 12 and 20 inherit the parent claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stefan et al. [WO 0243085 A1.]
Regarding claims 1-2, Stefan et al. discloses a transformer for use in a rail vehicle and/or for rail applications [figures 1-3 and 11], comprising:
- a core [K] which is at least partially surrounded by at least one coil (P, S1, S2, W), wherein the core is produced from comprises a plurality of individual segments [figures 2-3, 11], each segment comprising an individual cross-sectional surface-area [figure 3b], wherein the a total cross-sectional surface-area of the core is greater than or equal to the sum of the individual cross-sectional surface-areas of the segments, and wherein at least two of the individual cross-sectional surface-areas differ from each other [figure 3b], wherein the segments are configured as core sheet bundles.
Regarding claims 3 and 11, Stefan et al. discloses at least one of the individual cross-sectional surface areas-area has the geometry of a geometric surface-area with at least one straight side, wherein the geometric surface-area with at least one straight side comprises one of a square, a rectangle [figure 3b.]
Regarding claims 4 and 12, Stefan et al. discloses at least one of the individual cross-sectional surface-area has the geometry of a geometric surface-area having a curved border, wherein the geometric surface-area having the curved border comprises one of a circle, an ellipse, or an oval [figure 3b.]
Regarding claim 6, Stefan et al. wherein the at least one coil comprises a plurality of coils [W], the transformer further comprising a housing [P, figure 11] that surrounds the core [K] and at least two coils of the plurality of coils.
Regarding claim 8, Stefan et al. discloses a rail vehicle comprising the transformer.
Regarding claims 9-10, Stefan et al. discloses the at least two of the individual cross-sectional surface-areas differ in size and shape from each other [figure 3b.]
Regarding claims 13 and 16, Stefan et al. discloses a core for a transformer for a rail vehicle, comprising: 
- a plurality of core segments [figure 3b]; and wherein each core segment has an individual cross-sectional surface area, wherein the individual cross-sectional surface areas of at least two of the core segments are different from each other, wherein the core has a total cross-sectional surface area, and wherein a sum of the individual cross-sectional surface areas of the core segments is equal to or less than the total cross-sectional surface area of the core, and wherein the core is configured to be at least partially surrounded by at least one coil [P, S1, S2, W], wherein each core segment includes a core sheet bundle [figure 3a.]
Regarding claims 14-15, Stefan et al. discloses the individual cross- sectional surface areas of at least two of the core segments have different sizes and shapes [figure 3b.]
Regarding claims 17-18, Stefan et al. discloses at least one of the individual cross-sectional surface areas has the geometry of a geometric surface area with at least one straight side, wherein the geometric surface area with at least one straight side comprises one of a square, a rectangle [figure 3b.]
Regarding claims 19-20, Stefan et al. discloses at least one of the individual cross-sectional surface-area has the geometry of a geometric surface-area having a curved border, wherein the geometric surface-area having the curved border comprises one of a circle, an ellipse, or an oval [figure 3b.]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stefan et al.
	Regarding claims 5 and 7, Stefan et al. discloses the instant claimed invention except for the specific “shape” [or cross-sectional area] of the coil and the housing.
	The specific “design” [shape and/or cross-sectional area] of the coil and housing [trapezoidal shape] would have been an obvious design consideration based on the intended applications and/or environments uses.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996. The examiner can normally be reached Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837